Citation Nr: 0309973	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-11 409	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell, to include as secondary to the service-connected 
disability of parasthesia, left side of tongue with 
hypesthesia, left facial area.  

2.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
unilateral taste disturbance, left side of tongue.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

These matters come before the Board of Veterans' Appeal from 
April 2000 and February 2002 rating decisions of the RO.  The 
April 2000 rating decision denied entitlement to service 
connection for loss of sense of taste and smell.  The veteran 
filed a notice of disagreement in April 2000.  The RO issued 
a statement of the case in April 2000.  In May 2000, the 
veteran filed a substantive appeal. 

The issues of entitlement to service connection for loss of 
sense of smell and of taste were previously before the Board 
in April 2001, at which time the Board remanded the matters 
to the RO for additional development.  After accomplishing 
the requested development, to the extent possible, in 
February 2002, the RO granted service connection for 
unilateral taste disturbance of the left side of the tongue 
and assigned a noncompensable evaluation (zero percent), 
effective since March 25, 1999.  The RO also continued the 
denial of the claim for service connection for loss of the 
sense of smell.  The veteran filed a notice of disagreement 
in March 2002.  The RO issued a statement of the case in 
April 2002.  The veteran filed a substantive appeal in May 
2002.  

As the claim for a higher initial evaluation for service-
connected unilateral taste disturbance involves an original 
claim, the Board has framed the issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that a review of the claims file reveals, 
that by letter of March 2002, the RO advised the veteran that 
it had received informal claims for service connection for a 
jaw disorder, a swallowing disorder, and an anxiety disorder 
to possibly include as secondary to other service-connected 
disabilities.  The RO advised the veteran to notify it as to 
which, if any claims, he wished to pursue.  The veteran did 
not respond directly to the RO's letter.  However, in a June 
2002 Statement in Support of Claim, the veteran again 
referenced an anxiety disorder as being due to service or 
service-connected disabilities.  As such, the Board finds 
that the veteran has raised a claim for service connection 
for an anxiety disorder and refers such to the RO for 
appropriate development.  

Finally, in June 2002, the veteran submitted additional 
evidence pertaining to a claim to reopen service connection 
for hearing loss.  While the RO acknowledged the claim by 
letter of May 2002, it has yet to adjudicate same.  
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for hearing loss is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent medical evidence shows that the veteran has 
normal ability to sense smell.  

3.  The veteran's loss of the sense of taste is incomplete; 
he was able to sense taste on the right side of his tongue.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of sense of 
smell have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002).

2.  As the initial noncompensable evaluation was proper, the 
criteria for an increased (compensable) evaluation for loss 
of sense of taste have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.87a, 
Diagnostic Code 6276 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal, has been accomplished. 

The April 2000 and February 2002 rating decisions, the April 
2000 and April 2002 Statements of the Case, and the March 
2002 and October 2002 Supplemental Statements of the Case, 
the RO advised the veteran and his representative of the 
basic laws and regulations governing his claims and the bases 
for the denial of the claims.  The Board remand and a RO 
letter of April 2001 further advised the veteran of the 
changes to the law brought about by the passage of the VCAA.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of April 
2001 and March 2002) have been afforded opportunities to 
submit such information and evidence.  Furthermore, via 
various RO correspondence, to include the aforementioned 
letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative provided 
argument at a hearing before a Decision Review Officer in 
September 2002 and a transcript of such hearing was 
associated with the claims file.  The RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  A July 2001 report of contact noted that 
the veteran had no other sources of evidence to submit in 
support of his claims.  The veteran was afforded VA 
examinations in January 2000 and February 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Background

The veteran's service medical records do not show complaints 
or treatment for loss of the sense of smell.  

During dental treatment in June 1977, the veteran reported 
parasthesia of the left side of the tongue.  He was diagnosed 
with parasthesia of the lingual branch of V3 secondary to 
extraction of tooth numbered 17.  A treatment note of 
December 1977 includes the veteran's continuing complaints of 
numbness of the left side of the tongue as well as the gum.  
The assessment was nerve damage secondary to anesthesia.  At 
separation examination in January 1979, the veteran reported 
severe tooth or gum trouble.  The report of examination did 
not include dental findings.

In June 1979, the veteran filed his original application for 
compensation seeking service connection for loss of feeling 
on the left side of his tongue and gum.  By a rating decision 
of June 1979, service connection was established for 
parasthesia to the left side of the tongue.  

Reports of VA examinations in June 1980 and October 1982 do 
not include complaints and/or findings pertaining to loss of 
the sense of smell.  

In October 1999, the veteran claimed that he suffered from 
reduced ability to smell due to his service-connected 
parasthesia.  

During a VA examination in January 2000, the veteran reported 
an inability to taste on the left side of his tongue.  There 
were no reported complaints with regard to his ability to 
smell.  Testing of cranial nerve I showed normal smell 
bilaterally.  Taste on the tongue was tested by sugar and 
salt.  The veteran was not able to identify the taste on the 
left side of the tongue, either anteriorly or posteriorly.  
He was, however, able to differentiate taste on the right 
side of the tongue.  

During a VA examination in February 2002, the veteran 
reported that he had almost completely lost the ability to 
smell slight odors, although he was able to detect strong 
pungent odors.  He also stated that he had lost the sense of 
taste on nearly the entire hemitongue except for a portion on 
the right posterior tongue around which he was able to taste.  
The veteran underwent smell testing which resulted in a score 
of 21 out of 40 correct.  The examiner opined that such 
results were indicative of normal sense of smell for a 42-
year-old man.  

Finally, in a September 2002 letter, private physician Yahya 
Fadl, M.D. indicated that the veteran's lingual nerve injury 
resulted in progressive numbness, pain on the left side of 
the face and lack of taste on the left side of the tongue.  

II.  Analysis

A.  Service Connection for Loss of Sense of Smell

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110.  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, there is no evidence showing symptomatology 
consistent with loss of sense of smell in service.  While the 
service medical records document residual parasthesias to the 
tongue and gum following dental treatment, they do not show 
that such dental treatment resulted in neurological 
impairment to the nose or otherwise affected the sense of 
smell.  Furthermore, the probative medical evidence does not 
show that the veteran currently suffers from an olfactory 
disability.  In this regard, the results of smell testing in 
February 2002 showed that the veteran's sense of smell was 
normal for his age.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the claimed 
disability--has not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has loss of sense of smell resulting 
from dental treatment in service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he currently suffers from loss of 
sense of smell, and whether there exists any medical 
relationship between the claimed condition and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

For the foregoing reasons, the Board finds that the claim for 
service connection for loss of sense of smell must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

B.  Evaluation of Service-Connected Unilateral Taste 
Disturbance

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's loss of sense of taste is evaluated under 
38 C.F.R. § 4.87a, Diagnostic Code 6276.  Under such 
Diagnostic Code, a 10 percent evaluation is warranted for 
complete loss of taste.  In this case, there is no question 
that the veteran suffers from loss of sense of taste of at 
least one half of his tongue.  Upon VA examination in January 
2000 he was unable to taste sugar or salt on the left side of 
the tongue.  He was, however, able to taste on the right side 
of his tongue.  Later examination in February 2002 also noted 
that the veteran loss of taste was incomplete, as, based upon 
the veteran's own history, he was able to taste on a portion 
of the right side of his tongue.  However, there is no 
competent medical evidence to show that the veteran suffers 
from a complete loss of the sense of taste.  As such, a 
compensable evaluation under Diagnostic Code 6276 is not 
warranted.  (where the schedule does not provide a zero 
percent evaluation, a zero percent rating shall be assigned 
when the requirements for a compensable rating are not met).  
Further, as the evidence described above indicates that at no 
point since the effective date for the award of service 
connection has the veteran experienced complete loss of taste 
such that a compensable rating would be warranted, there is 
no basis for staged rating in this case.  Fenderson, 12 Vet. 
App. at 126.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for loss of sense of smell is denied.  

An initial compensable evaluation for unilateral taste 
disturbance of the left side of the tongue is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

